Name: Commission Regulation (EEC) No 1479/79 of 16 July 1979 amending Regulation (EEC) No 2041/75 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for oils and fats
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 No L 180/ 12 Official Journal of the European Communities 17. 7 . 79 COMMISSION REGULATION (EEC) No 1479/79 of 16 July 1979 amending Regulation (EEC) No 2041 /75 on special detailed rules for the applica ­ tion of the system of import and export licences and advance fixing certificates for oils and fats HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2041 /75 is amended as follows : 1 . Article 13 is replaced by the following : 'Article 13 The certificate shall be valid from its day of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 until the end of the fifth month following that of issue .' 2 . Article 14 is replaced by the following : 'Article 14 For the certificate the amount of the security shall be 5 ECU per 100 kg net.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 590/79 (2 ), and in particular Article 28 (3) thereof, Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular Article 6 thereof, Whereas Article 13 of Commission Regulation (EEC) No 2041 /75 (5 ), as last amended by Regulation (EEC) No 1037/79 (6), provides for the term of validity of the certificate fixing in advance the export refund for oil seeds to vary according to the country of destination ; whereas experience has shown that such variation no longer serves any useful purpose ; whereas Article 1 3 should therefore be simplified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 July 1979 . For the Commission Finn GUNDELACH Vice-President (!) OJ No 172, 30 . 9 . 1966, p. 3025/66. $ OJ No L 78 , 30 . 3 . 1979, p. 1 . (3 ) OJ No 125, 26 . 6 . 1967, p. 2461 /67. (4 ) OJ No L 204, 23 . 11 . 1 972, p. 1 . (5 ) OJ No L 213, 11 . 8 . 1975, p. 1 . (6) OJ No L 130, 29 . 5 . 1979, p. 20 .